Citation Nr: 1717270	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine and lumbosacral strain.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In an April 2009 rating decision, the RO denied service connection for hypertension.  In a November 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The rating decision also denied service connection for left and right knee disabilities.

The Board remanded these claims in April 2015 to allow for the scheduling of a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board in conjunction with his petition to reopen the claim for service connection for a back disability and claims for service connection for bilateral knee disabilities.  The Veteran did not request a hearing in conjunction with the claim for service connection for hypertension. 

In April 2015, the Board remanded these matters to allow for the scheduling of a hearing before the Board at the Oakland RO.  In a November 2015 letter, the RO informed the Veteran that he would be scheduled for a hearing before the Board in January 2016.  In a December 2015 letter, the RO confirmed the date and time of the hearing and informed the Veteran that he may request to reschedule the hearing up to two weeks before the scheduled hearing date.  To reschedule, he needed to submit a request in writing and explain why he needed a new date.  The RO indicated that if good cause was shown, the hearing would be rescheduled for the next available date.  If good cause was not shown, the RO indicated that it would inform him of the finding so that he could still appear at the scheduled hearing.  In December 2015, well before the two week deadline, the Veteran requested in writing that his hearing be postponed because he would not have all necessary evidence collected to present at his hearing.  He specifically indicated that he desired to appear for a hearing.  The RO did not respond to his request or reschedule the hearing.  The Veteran has not indicated intent to withdraw his request for a hearing before the Board.  In light of the foregoing, the Board finds that good cause has been shown and that a remand is required to schedule the Veteran for a hearing before the Board.

While the Veteran did not request a hearing in conjunction with the claim for service connection for hypertension, the Board finds adjudication of the claim must be deferred as the hearing before the Board may, as a fact-finding process, affect the adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing and notify him and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




